internal_revenue_service index nos number release date cc dom fi p plr-113052-98 date legend w x y z note note bank bank this is in response to a letter dated date and subsequent correspondence requesting a ruling that w’s assumption of note and note as well as the release of y from all obligations thereunder is not a significant modification under sec_1_1001-3 of the income_tax regulations and therefore will not be treated as a taxable_exchange under sec_1001 of the code facts w is the common parent of an affiliated_group_of_corporations that file a consolidated tax_return y is the primary issuer of term debt for w and its affiliates y’s assets consist of deposits with w and its affiliates a small amount of real_property and stock in z a wholly owned finance subsidiary of y y is wholly owned by x a finance and holding_company that is wholly owned by w x y and z are all members of w’s federal tax consolidated_group plr-113052-98 as noted above y is the primary issuer of term debt for w and its affiliates w unconditionally guarantees all of y’s debt instruments under the guarantees w waives diligence presentment demand of payment filing of claims with a court in the event of merger or bankruptcy of y and any right to require a proceeding first against y the guarantees can only be discharged by payment in full for both notes due to w’s credit major rating companies rate y’s debt instruments at the highest possible credit rating pursuant to sec disclosure rules that address filings involving securities guaranteed by a parent all financial information provided in the prospectus for a debt_instrument issued by y relates to w accordingly no y financial statements are included in the applicable offering documents or filings for y’s debt instruments when y issues debt y deposits the proceeds into its account at bank y then lends the funds to w and its affiliates at the end of each day any funds left in y’s bank account are transferred automatically into w’s account at bank w then transfers the balance of this account into its account at bank and invests all of its surplus cash in bank time deposits or commercial paper if there is a deficit in y’s bank account w automatically transfers funds from its account at bank into y’s account to bring y’s balance to dollar_figure currently y has four debt issuances on its balance_sheet including note and note note and note contain restrictions on the sale of all or substantially_all of y’s assets note and note provide that y can not sell or convey all or substantially_all of its assets to any other corporation unless the transferee corporation shall expressly assume the due and punctual payment of the notes the terms of note and note also permit w as guarantor to assume liability thereunder w intends to restructure x y and z to simplify the ownership chain and reduce the administrative burdens associated with the current structure accordingly z will merge with y and a portion of y’s assets will be distributed to w x will then merge with y the restructuring plan reduces y’s portfolio and shrinks the size of its balance_sheet the restrictive covenants contained in note and note hamper this effort because the amount of assets which can be transferred out of y is limited to something less than substantially_all therefore before implementing the restructuring plan w proposes to assume note and note in accordance with the terms of the notes y will also be released from all of its obligations under both notes w’s assumption of the notes will provide greater flexibility in transferring assets plr-113052-98 out of y and will permit w to proceed with its proposed restructuring except for w’s assumption and corresponding release of y from its obligations under note and note no other changes to the terms of the notes are proposed analysis sec_1001 of the code provides for recognition of gain_or_loss on the sale_or_exchange of property sec_1_1001-1 of the regulations states that the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1001-3 provides rules for determining whether a modification of the terms of a debt_instrument results in an exchange for purposes of sec_1_1001-1 an alteration of the terms of a debt_instrument is first tested to determine whether the alteration is a modification if there is a modification the modification is then tested to determine whether it is a significant modification a significant modification results in an exchange of the original debt_instrument for a modified instrument that differs materially in_kind or in extent within the meaning of sec_1_1001-1 sec_1_1001-3 provides that an alteration that results in the substitution of a new obligor or the addition or deletion of a co-obligor is a modification even if the alteration occurs by operation of the terms of the debt_instrument accordingly w’s assumption of the notes and corresponding release of y from its obligations thereunder is a modification whether the modification of these notes is significant is determined under the rules of sec_1_1001-3 subject_to the exceptions set forth in paragraphs e through e a significant modification occurs when based on all facts and circumstances the legal rights or obligations that are altered and the degree to which they are altered are economically significant in the instant case w’s liability under the terms of the guarantee for note and note is essentially that of a co-obligor therefore the release of y from its obligations under the notes falls within sec_1_1001-3 this paragraph provides that the addition or deletion of a co-obligor on a debt_instrument is a significant modification if the addition or deletion of the co-obligor results in a change in payment expectations the notes of y are unconditionally guaranteed by w and assumable by w y’s assets consist of deposits with w and its affiliates a small amount of real_property and stock in z y plr-113052-98 serves only as a finance vehicle for w and its affiliates since w remains liable on the notes before and after the modification the deletion of y as a co-obligor does not result in a change in payment expectations thus the assumption of the notes by w without any other change in terms does not constitute a significant modification under sec_1_1001-3 conclusion we conclude that w’s assumption of note and note as well as the release of y from all obligations thereunder is not a significant modification under sec_1_1001-3 of the regulations and therefore will not be treated as a taxable_exchange under sec_1001 of the code except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by william e coppersmith chief branch enclosure copy of this letter copy for sec_6110 purposes
